PER CURIAM.
Because the record reflects that the appellant, who was the plaintiff below, established a prima facie case (at least with regard to the alleged negligence that the plaintiff claims was committed by the defendant by allegedly removing a healthy ovary) during the plaintiffs case-in-chief, the trial court was in error in granting the appellee/defendant’s motion for involuntary dismissal made at the close of the plaintiffs case.
Accordingly, the judgment entered below is vacated and this cause is remanded for a new trial on all issues.
Reversed and remanded.